UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM ABDUL SLADE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-01288-PMD)


Submitted:   June 30, 2009                 Decided:   July 15, 2009


Before TRAXLER, Chief Judge, KING, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. John Charles Duane, Eric John
Klumb, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem     Abdul    Slade    appeals    from      his    conviction      and

188-month    sentence    following       a    guilty    plea    to    one    count    of

possession    with   intent     to   distribute        five    grams    or    more    of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)

(2006).       Slade’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967), stating that there were no

meritorious    issues     for    appeal,      but   questioning        whether       the

district court complied with Fed. R. Crim. P. 11 in accepting

Slade’s guilty plea, and whether Slade’s sentence is reasonable.

Slade was advised of his right to file a pro se supplemental

brief but did not do so.         We affirm.*

            During Slade’s plea hearing, in compliance with Rule

11, the district court properly informed Slade of the rights he

was forfeiting as a result of his plea and the nature of the

charges and penalties he faced, found that Slade was competent

and entering his plea voluntarily, and determined there was a

sufficient factual basis for the plea.                   Therefore, the record

establishes    Slade    knowingly       and   voluntarily       entered      into    his

guilty plea with a full understanding of the consequences and


     *
       This case was placed in abeyance for United States v.
Antonio, 311 F. App’x 679 (4th Cir. 2009) (No. 07-4791).  We
conclude that our decision in Antonio does not affect the
outcome of Slade’s appeal



                                         2
there was no error in the district court’s acceptance of his

plea.

              Moreover,      a     review     of   the    record    reveals     that    the

district court did not abuse its discretion in sentencing Slade.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).       Gall v. United States, 552 U.S. 38, ___, 128 S. Ct.

586,    596    (2007).            Appellate    review      of   a    district    court’s

imposition      of    a    sentence,       “whether      inside,    just     outside,    or

significantly outside the [g]uidelines range,” is for abuse of

discretion.          Id.    at     591.       Sentences     within     the    applicable

guidelines range may be presumed by the appellate court to be

reasonable.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).

              The district court followed the necessary procedural

steps in sentencing Slade, appropriately treating the sentencing

guidelines as advisory, properly calculating and considering the

applicable guidelines range, and weighing the relevant § 3553(a)

factors.        The       court    found    that    a     sentence    of     188-months’

imprisonment was appropriate, specifically highlighting Slade’s

educational, criminal, employment, and familial background, as

well    as    his    conduct       and    culpability.          Furthermore,     Slade’s

sentence, which is the bottom of the applicable guidelines range

                                              3
and below the statutory maximum of forty years in prison, is

presumed reasonable on appeal.              Accordingly, we conclude that

the district court did not abuse its discretion in sentencing

Slade.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore    affirm   the    district    court’s       judgment.         This    court

requires    that   counsel    inform    his    client,       in   writing,      of   his

right to petition the Supreme Court of the United States for

further    review.    If     the   client     requests       that   a   petition      be

filed,    but   counsel     believes    that    such     a    petition    would       be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                        4